DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no sufficient support in the instant specification, as originally filed, for:
“molar ratio” of solvent to bis(chlorosulfonyl)imide as required in the instant claim 9.
“a weight ratio of 1:10 or less” as required in the instant claim 19.  Even if “the crude concentrate” and “the crude product” are the same, the weight ratio disclosed on page 13, lines 15-16 is “1:0.01 to 1:10” (100 to 0.1); however, the now required range of “1:10 or less” (0.1 or less) would include values that are outside of the disclosed range.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the instant claim 19, it is unclear what “a crude product” is.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1, 3-14, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubokura et al (2013/0331609) in view of Sato et al (2012/0041233).
	Tsubokura ‘609 discloses a process for producing ammonium di(fluorosulfonyl)imide by reacting di(chlorosulfonyl)imide (which is considered the same as the claimed bis(chlorosulfonyl)imide) with NH4F in the presence of acetonitrile (which is considered as the claimed solvent) (note Example 1).
	Tsubokura ‘609 further discloses a process for producing lithium di(fluorosulfonyl)imide (which is considered the same as the claimed lithium bis(fluorosulfonyl)imide or LiFSI) by reacting the ammonium di(fluorosulfonyl)imide with lithium hydroxide (note Example 4).
	For the instant claims 3-4, 8, Tsubokura ‘609 discloses that the ammonium fluoride can be produced from ammonia and anhydrous hydrogen fluoride (note paragraph [0035]), this fairly suggests that the ammonium fluoride is also anhydrous, i.e. having low water content.  Tsubokura ‘609 further discloses that the organic solvent is preferably dewatered prior to use.  If water exists, then the compound (I), i.e. di(chlorosulfonyl)imide becomes more prone to decomposition (note paragraph [0039]).  Thus, it would have been obvious to one skilled in the art to minimize the water content in the ammonium fluoride and in the solvents used in the process of Tsubokura ‘609 in order to minimize the decomposition of the di(chlorosulfonyl)imide starting material.  It would have been also obvious to one skilled in the art to use any known and conventional method in the art to reduce water content in the ammonium fluoride and/or the solvents.

	For the instant claim 6, in Example 1 of Tsubokura ‘609, 5 mmol of di(chlorosulfonyl)imide and 24 mmol of NH4F were used.  The NH4F is used in an amount of 4.8 equivalents based on the bis(chlorosulfonyl)imide.  The value is within the claimed range.  In any event, it would have been obvious to one skilled in the art to provide the fluorination in excess to ensure the complete fluorination of the bis(chlorosulfonyl)imide.
	For the instant claim 7, Tsubokura ‘609 discloses that there are no particular limitations on the organic solvents that can be used in the reaction, provided they do not impair the fluorination reaction.  Examples of suitable solvents are methyl acetate, butyl acetate, etc. (note paragraph [0038]).
	For the instant claim 9, it would have been obvious to one use sufficient amount of solvent to facilitate the reaction as disclosed in Tsubokura ‘609.  In any event, 5 mmol of bis(chlorosulfonyl)imide and 10 ml of acetonitrile were used in Example 1 of Tsubokura ‘609.  Using 0.786 g/ml as the density and 41.05 g/mol as the molecular weight for acetonitrile, 10 ml of acetonitrile is equal to 191 mmol; therefore the molar ratio of solvent to bis(chlorosulfonyl)imide would be 38.29, this value is within the claimed range.
	For the instant claim 12, lithium hydroxide is used in Tsubokura ‘609 (note Example 4).
	For the instant claim 13, in Example 4 of Tsubokura ‘609, 56.7 mmol of lithium hydroxide was used and 3.4 g of LiFSI was produced. Using 187.1 g/mol as the 
	For the instant claim 14, Tsubokura ‘609 discloses that the product LiFSI contains no ammonium ion (note Example 4).  This fairly suggests that the amount of ammonium salt in the product is desire to be low.   Without a showing of criticality or unexpected results, the presence of a minor amount of impurity is not seen as a patentable difference especially “no” ammonium ions and “1 ppm” of ammonium ion are within a reasonable margin of error when measuring the amount of ammonium salt.
	The difference is Tsubokura ‘609 does not disclose the treatment with an alkaline reagent after the reaction between bis(chlorosulfonyl)imide with NH4F.
Sato ‘233 is applied to teach a process for producing high purity di(fluorosulfonyl)imide salt comprising a contacting step wherein a reaction is brought into contact with an alkali solution after a fluorination of chlorosulfonyl imide or a salt thereof so as to remove an impurity (note claim 9).  
For the instant claims 10, 11 and 26, the alkali solution can be ammonia, aliphatic amines, hydroxides, carbonates, phosphates, silicates of alkali metals or alkaline earth metals (note paragraph [0037]).
It would have been obvious to one of ordinary skill in the art to carry out a treatment with an alkali solution after the fluorination of bis(chlorosulfonyl)imide in the .

Claims 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubokura ‘609 in view of Sato ‘233 as applied to claim 1 above, and further in view of Sato et al (2013/0068991).
The difference not yet discussed is Tsubokura ‘609 does not specifically disclose the step of concentrating, purifying and recrystallizing a product of the reaction.
Sato ‘991 Sato ‘991 discloses in Experimental Example 1-1:
A fluorination step: butyl acetate (which is considered as the claimed solvent) was added to a reaction vessel first and bis(chlorosulfonyl)imide was added dropwise to the reaction vessel at room temperature.  To the resultant solution of bis(chlorosulfonyl)imide in butyl acetate, zinc fluoride (which is considered as the fluorination agent was added at once at room temperature, and the mixture was stirred at room temperature for 6 hours until the zinc fluoride was completely dissolved (note paragraphs [0113]-[0114]).
Cation exchange step 1 – synthesis of ammonium salt: to a reaction vessel B, ammonia water (which is considered as the claimed alkaline reagent) was added.  To the reaction vessel B, the reaction solution in the reaction vessel A was added dropwise while stirring the ammonia water at room temperature.  After the completion of the dropwise addition of the reaction solution, stirring was terminated.  Then, the aqueous layer containing by-products such as zinc chloride was removed from the reaction solution separated into two 
Cation Exchange step 2 – synthesis of lithium salt: lithium hydroxide (which is considered as the claimed lithium base) was added to the ammonium bis(fluorosulfonyl)imide contained in the resultant organic layer and the mixture was stirred at room temperature for 10 minutes.  Subsequently, the aqueous layer was removed from the reaction solution to obtain a solution of lithium bis(fluorosulfonyl)imide in butyl acetate (note paragraph [0117]).
The fluorination step and the cation exchange step 1 are considered as step (1) as required in the instant claim 1 and the cation exchange step 2 is considered as step (2) of the instant claim 1. 
For the instant claim 15, Sato ‘991 discloses a concentration step (note paragraphs [0119]-[0120]), and toluene is added to the concentrated solution and the mixture was allowed to stand at 25oC to precipitate a solid of lithium bis(fluorosulfonyl)imide (note paragraph [0121]).  This step is considered as the step of “purifying and recrystallizing” as required in the instant claim 15.
For the instant claim 16, it would have been obvious to one skilled in the art to use any known and conventional equipment to carry out the concentration step of Sato ‘991.
	For the instant claim 17, Sato ‘991 discloses that for the concentration step, constant temperature water rank is set at 60oC (note paragraph [0120]).  This fairly suggests that the temperature for this step is higher than room temperature.

	For the instant claim 19, Sato ‘991 fairly discloses that the solvent is required in the concentration step, thus, it would have been obvious to one skilled in the art to remove as much of the solvent as desired.
	For the instant claim 21, since Sato ‘991 discloses that the alkali salt of fluorosulfonyl imide (e.g. LiFSI) has a water content of 500 ppm or less (note claim 21), it would have been obvious to one skilled in the art to minimize the water content in any solvent used in Sato ‘991 in order to produce a product with the desired water content.
	For the instant claim 22, Sato ‘991 that the precipitate of lithium bis(fluorosulfonyl)imide is carried at 25oC (note paragraph [0121]). 
	For the instant claims 20 and 23, it would have been obvious to one skilled in the art to use any solvent that would promote the purifying and precipitation or crystallizing of the LiFSI product.

Applicant's arguments filed December 3, 2020 have been fully considered but they are not persuasive.
For the “molar ratio” in Applicants’ claim 9, it should be noted that the examiner’s assumption in the previous office action cannot be used to provide support for Applicants’ amendment to the claim. 
For Applicants’ claim 19, note the new 112(a) and 112(b) rejections as stated above.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        March 13, 2021